Citation Nr: 0531365	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-30 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin rash on the 
back, groin, thighs and chest as a result of exposure to 
herbicides.

2.  Entitlement to service connection for irritable bowel 
syndrome as secondary to medication prescribed for service-
connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran indicated 
disagreement with that decision and, following issuance of a 
statement of the case, perfected his appeal by submitting a 
timely substantive appeal.

In July 2005, the veteran and his wife presented testimony at 
a personal hearing held at the RO before the Board. The 
transcript of that hearing has been associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  Skin rash on the back, groin, thighs and chest is not 
shown by current medical evidence.

2.  Irritable bowel syndrome is not shown by current medical 
evidence.


CONCLUSIONS OF LAW

1.  Skin rash on the back, groin, thighs and chest was not 
incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309(e) (2005).

2.  Irritable bowel syndrome is not proximately due to or the 
result of a service connected disability or medication 
prescribed therefor.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes was not arbitrary).  
Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless 
a current disability exists).

In this case, there are voluminous records dating from July 
2000 through March 2005 detailing the veteran's treatment at 
VA medical facilities in New Jersey, West Virginia and South 
Carolina as well as a private medical facility.  In addition, 
Social Security Administration Disability Records are 
associated with the claims file.  A July 2000 VA medical 
record indicates that the veteran provided a history of 
having rashes on the back, legs and feet; however, no rashes 
were noted on examination.  In June 2002, during an extended 
VA hospital stay, the veteran had an epideral cyst of the mid 
back excised.  No skin rashes were noted during an August 
2002 VA examination.  None of the medical records show 
treatment for or a diagnosis of a skin rash on the back, 
groin, thighs and chest or irritable bowel syndrome.   

The Board accepts as credible the testimony of the veteran 
and his spouse that he has, in fact, observed a skin rash on 
occasion, and that he has experienced gastrointestinal 
distress.  However, merely claiming to have a disability is 
not the same as actually having that disability.  While the 
observations of laypersons such as the veteran and his spouse 
are competent evidence of observed physical manifestations, 
they are not competent medical evidence of actual physical 
disability.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).
 
The competent medical evidence of a current disability 
required for a claim for service connection is evidence 
provided by a person qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions, and there is no such evidence in this case.  Simply 
put, while the veteran has reported his observations to 
several medical practitioners, none have diagnosed a skin 
rash or irritable bowel syndrome.  In the absence of any 
competent medical evidence of current disabilities, the 
veteran's claims of entitlement to service connection for 
skin rash on the back, groin, thighs, and chest, and 
irritable bowel syndrome, must be denied.

II. Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The veteran was informed by letters in October 2001 and 
August 2002 of VA's duty to assist with his claim prior to 
initial adjudication.  The August 2002 letter notified the 
veteran of the evidence necessary to substantiate his service 
connection claim and he was informed of the evidence 
necessary substantiate his claim that he was expected to 
provide and the evidence VA would seek.  The veteran was also 
requested to send information describing additional evidence 
or the evidence itself to help with his claim.  However, it 
is unclear from the record whether the veteran was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1) 
(2005).  Nevertheless, as a practical matter the Board finds 
that he has been notified of the need to provide such 
evidence for the following reasons.  The August 2002 letter 
informed the veteran of the additional information or 
evidence needed and asked him to send the information or 
evidence to VA.  In addition, the September 2003 SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Moreover, the record shows the veteran 
has played an active role in the adjudication of his claim 
and has authorized the request of evidence and submitted 
evidence in support of his claim that he had in possession.  
Therefore, the Board considers the notice requirements of the 
VCAA met for the issues decided herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his claims and his and VA's roles in the 
claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has been afforded a VA examination in 
August 2002 and the resulting report has been obtained.  See 
38 C.F.R. § 3.159(c)(4) (2005).  In addition to the VA 
medical records, service records and private medical evidence 
have been associated with the claims file. .  He was afforded 
the opportunity to provide testimony in support of his claims 
and a transcript of his hearing is of record.  As the veteran 
has not identified or properly authorized the request of any 
other evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).


ORDER

Entitlement to service connection for skin rash on the back, 
groin, thighs and chest is denied.  

Entitlement to service connection for irritable bowel 
syndrome is denied


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


